                        Case 3:21-cv-05300-JSC Document 86 Filed 07/09/21 Page 1 of 13
                                                                                                        PATENT
                                     U.S. District Court [LIVE]
                                  Western District of Texas (Waco)
                          CIVIL DOCKET FOR CASE #: 6:20−cv−00693−ADA

Triller, Inc. v. ByteDance, Ltd. et al                          Date Filed: 07/29/2020
Assigned to: Judge Alan D Albright                              Jury Demand: Both
Cause: 35:271 Patent Infringement                               Nature of Suit: 830 Patent
                                                                Jurisdiction: Federal Question
Plaintiff
Triller, Inc.                                     represented by Brent P. Lorimer
                                                                 Workman Nydegger
                                                                 60 E. South Temple, Suite 1000
                                                                 Salt Lake City, UT 84111
                                                                 801−533−9800
                                                                 Fax: 801−328−1707
                                                                 Email: blorimer@wnlaw.com
                                                                 LEAD ATTORNEY
                                                                 PRO HAC VICE
                                                                 ATTORNEY TO BE NOTICED

                                                                 Brian N. Platt
                                                                 Workman Nydegger
                                                                 60 E South Temple Street, Suite 1000
                                                                 Salt Lake City, UT 84111
                                                                 801−533−9800
                                                                 Email: bplatt@wnlaw.com
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                                 Margaret Elizabeth Day
                                                                 Feinberg Day Kramer Alberti Lim Tonkovich &
                                                                 Belloli
                                                                 577 Airport Blvd., Suite 250
                                                                 Burlingame, CA 94010
                                                                 (650) 825−4300
                                                                 Fax: (650) 460−8443
                                                                 Email: eday@feinday.com
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                                 Andrea L. Fair
                                                                 Ward, Smith & Hill, PLLC
                                                                 PO Box 1231
                                                                 Longview, TX 75606
                                                                 9037576400
                                                                 Fax: 903−757−2323
                                                                 Email: andrea@wsfirm.com
                                                                 ATTORNEY TO BE NOTICED

                                                                 Charles Everingham , IV
                                                                 Ward, Smith & Hill, PLLC
                  Case 3:21-cv-05300-JSC Document 86 Filed 07/09/21 Page 2 of 13
                                                           1507 Bill Owens Parkway
                                                           Longview, TX 75604
                                                           903−757−6400
                                                           Fax: 903−757−2323
                                                           Email: ce@wsfirm.com
                                                           ATTORNEY TO BE NOTICED

                                                           Jack Wesley Hill
                                                           Ward Smith & Hill, PLLC
                                                           1507 Bill Owens Pkwy
                                                           Longview, TX 75604
                                                           (903)757−6400
                                                           Fax: (903)757−2323
                                                           Email: wh@wsfirm.com
                                                           ATTORNEY TO BE NOTICED


V.
Defendant
ByteDance, Ltd.                             represented by Lawrence R. Jarvis
                                                           Fish & Richardson P.C.
                                                           1180 Peachtree Street NE, 21st Floor
                                                           Atlanta, GA 30309
                                                           (404) 892−5005
                                                           Fax: (404) 892−5002
                                                           Email: jarvis@fr.com
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Melissa Richards Smith
                                                           Gillam and Smith, LLP
                                                           303 South Washington Avenue
                                                           Marshall, TX 75670
                                                           (903)934−8450
                                                           Fax: (903)934−9257
                                                           Email: melissa@gillamsmithlaw.com
                                                           TERMINATED: 09/16/2020
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Michael R. Headley
                                                           Fish & Richardson P.C.
                                                           500 Arguello Street, Suite 500
                                                           Redwood City, CA 94063
                                                           650−839−5070
                                                           Fax: 650−839−5071
                                                           Email: headley@fr.com
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Adam J. Kessel
               Case 3:21-cv-05300-JSC Document 86 Filed 07/09/21 Page 3 of 13
                                                      Fish & Richardson PC
                                                      One Marina Park Drive
                                                      Boston, MA 02210
                                                      617−542−5070
                                                      Fax: 617−542−8906
                                                      Email: kessel@fr.com
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      David M. Hoffman
                                                      Fish & Richardson P.C.
                                                      111 Congress Avenue
                                                      Suite 810
                                                      Austin, TX 78701
                                                      (512) 226−8154
                                                      Fax: (512) 320−8935
                                                      Email: hoffman@fr.com
                                                      ATTORNEY TO BE NOTICED

                                                      Frank E. Scherkenbach
                                                      Fish & Richardson P.C.
                                                      One Marina Park Drive
                                                      Boston, MA 02110−1878
                                                      (617)−542−5070
                                                      Fax: (617)−542−8906
                                                      Email: scherkenbach@fr.com
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Proshanto Mukherji
                                                      Fish & Richardson PC
                                                      One Marina Park Drive
                                                      Boston, MA 02210
                                                      617−542−5070
                                                      Fax: 617−542−8906
                                                      Email: mukherji@fr.com
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

Defendant
TikTok, Inc.                             represented by Lawrence R. Jarvis
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                      Michael R. Headley
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Adam J. Kessel
                                                      (See above for address)
                   Case 3:21-cv-05300-JSC Document 86 Filed 07/09/21 Page 4 of 13
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

                                                          David M. Hoffman
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Frank E. Scherkenbach
                                                          (See above for address)
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

                                                          Melissa Richards Smith
                                                          (See above for address)
                                                          TERMINATED: 09/16/2020
                                                          ATTORNEY TO BE NOTICED

                                                          Proshanto Mukherji
                                                          (See above for address)
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

Defendant
ByteDance Inc.                               represented by Lawrence R. Jarvis
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                          Michael R. Headley
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

                                                          Adam J. Kessel
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          David M. Hoffman
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

Defendant
TikTok PTE. Ltd.                             represented by Lawrence R. Jarvis
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                          Michael R. Headley
                                                          (See above for address)
                                                          LEAD ATTORNEY
                    Case 3:21-cv-05300-JSC Document 86 Filed 07/09/21 Page 5 of 13
                                                                         PRO HAC VICE
                                                                         ATTORNEY TO BE NOTICED

                                                                         Adam J. Kessel
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         David M. Hoffman
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED


Date Filed     #    Docket Text

03/24/2020    Ï8    STANDING ORDER from U.S. District Judge Alan D. Albright regarding scheduled civil hearings.
                    Signed by Judge Alan D Albright. (Attachments: # 1 Supplemental Standing Order from Chief
                    Judge Garcia re COVID19 Court Procedures)(mc5) (Entered: 07/30/2020)

07/29/2020    Ï1    COMPLAINT ( Filing fee $ 400 receipt number 0542−13808912). No Summons requested at this
                    time, filed by Triller, Inc.. (Attachments: # 1 Civil Cover Sheet Civil Cover Sheet, # 2 Exhibit A, #
                    3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit
                    H)(Hill, Jack) (Entered: 07/29/2020)

07/29/2020    Ï2    DEMAND for Trial by Jury by Triller, Inc.. (Hill, Jack) (Entered: 07/29/2020)

07/29/2020    Ï3    RULE 7 DISCLOSURE STATEMENT filed by Triller, Inc.. (Hill, Jack) (Entered: 07/29/2020)

07/29/2020    Ï4    Notice of Filing of Patent/Trademark Form (AO 120). AO 120 forwarded to the Director of the U.S.
                    Patent and Trademark Office. (Hill, Jack) (Entered: 07/29/2020)

07/29/2020     Ï    Case assigned to Judge Alan D Albright. CM WILL NOW REFLECT THE JUDGE INITIALS AS
                    PART OF THE CASE NUMBER. PLEASE APPEND THESE JUDGE INITIALS TO THE CASE
                    NUMBER ON EACH DOCUMENT THAT YOU FILE IN THIS CASE. (am) (Entered:
                    07/29/2020)

07/29/2020    Ï5    Pro Hac Vice Letter to Triller, Inc.. (am) (Entered: 07/29/2020)

07/29/2020    Ï6    NOTICE of Attorney Appearance by Charles Everingham, IV on behalf of Triller, Inc.
                    (Everingham, Charles) (Entered: 07/29/2020)

07/29/2020    Ï7    NOTICE of Attorney Appearance by Andrea L. Fair on behalf of Triller, Inc. (Fair, Andrea)
                    (Entered: 07/29/2020)

07/31/2020    Ï9    REQUEST FOR ISSUANCE OF SUMMONS by Triller, Inc.. (Hill, Jack) (Entered: 07/31/2020)

08/03/2020   Ï 10   Summons Issued as to ByteDance Ltd.. (am) (Entered: 08/03/2020)

08/03/2020   Ï 11   Summons Issued as to TikTok, Inc.. (am) (Entered: 08/03/2020)

08/03/2020   Ï 12   MOTION to Appear Pro Hac Vice by Jack Wesley Hill of Brian N. Platt ( Filing fee $ 100 receipt
                    number 0542−13823738) by on behalf of Triller, Inc.. (Attachments: # 1 Proposed Order)(Hill,
                    Jack) (Entered: 08/03/2020)

08/03/2020   Ï 13   MOTION to Appear Pro Hac Vice by Jack Wesley Hill of Brent P. Lorimer ( Filing fee $ 100
                    receipt number 0542−13823794) by on behalf of Triller, Inc.. (Attachments: # 1 Proposed
                    Order)(Hill, Jack) (Entered: 08/03/2020)

08/03/2020     Ï
                    Case 3:21-cv-05300-JSC Document 86 Filed 07/09/21 Page 6 of 13
                    Text Order GRANTING 13 Motion to Appear Pro Hac Vice for Attorney Brent P. Lorimer for
                    Triller, Inc. Before the Court is the Motion for Admission Pro Hac Vice. The Court, having
                    reviewed the Motion, finds it should be GRANTED and therefore orders as follows: IT IS
                    ORDERED the Motion for Admission Pro Hac Vice is GRANTED. IT IS FURTHER ORDERED
                    that Applicant, if he/she has not already done so, shall immediately tender the amount of $100.00,
                    made payable to: Clerk, U.S. District Court, in compliance with Local Rule AT−I (f)(2). Pursuant to
                    our Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to
                    practice pro hac vice in this case must register for electronic filing with our court within 10 days of
                    this order entered by Judge Alan D Albright. (This is a text−only entry generated by the court. There
                    is no document associated with this entry.) (sm3) (Entered: 08/03/2020)

08/03/2020     Ï    Text Order GRANTING 12 Motion to Appear Pro Hac Vice for Attorney Brian N Platt for Triller,
                    Inc. Before the Court is the Motion for Admission Pro Hac Vice. The Court, having reviewed the
                    Motion, finds it should be GRANTED and therefore orders as follows: IT IS ORDERED the
                    Motion for Admission Pro Hac Vice is GRANTED. IT IS FURTHER ORDERED that Applicant, if
                    he/she has not already done so, shall immediately tender the amount of $100.00, made payable to:
                    Clerk, U.S. District Court, in compliance with Local Rule AT−I (f)(2). Pursuant to our
                    Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to practice
                    pro hac vice in this case must register for electronic filing with our court within 10 days of this
                    order. entered by Judge Alan D Albright. (This is a text−only entry generated by the court. There is
                    no document associated with this entry.) (sm3) (Entered: 08/03/2020)

08/03/2020   Ï 14   SUMMONS Returned Executed by Triller, Inc.. ByteDance Ltd. served on 8/3/2020, answer due
                    8/24/2020. (Hill, Jack) (Entered: 08/03/2020)

08/03/2020   Ï 15   SUMMONS Returned Executed by Triller, Inc.. TikTok, Inc. served on 8/3/2020, answer due
                    8/24/2020. (Hill, Jack) (Entered: 08/03/2020)

08/18/2020   Ï 16   WAIVER OF SERVICE Returned Executed by Triller, Inc. as to ByteDance Ltd. Waiver sent on
                    8/18/2020, answer due 11/16/2020. (Hill, Jack) Modified on 8/18/2020 (lad). (Entered: 08/18/2020)

08/18/2020   Ï 17   NOTICE of Attorney Appearance by Melissa Richards Smith on behalf of ByteDance Ltd., TikTok,
                    Inc.. Attorney Melissa Richards Smith added to party TikTok, Inc.(pty:dft) (Smith, Melissa)
                    (Entered: 08/18/2020)

08/18/2020   Ï 18   Unopposed MOTION for Extension of Time to File Answer , Move or Otherwise Respond to
                    Complaint by TikTok, Inc.. (Attachments: # 1 Proposed Order)(Smith, Melissa) (Entered:
                    08/18/2020)

08/19/2020     Ï    Text Order GRANTING 18 Motion for Extension of Time to Answer entered by Judge Alan D
                    Albright. Came on for consideration is Defendant's Motion. Noting that it is unopposed, the Court
                    GRANTS the Motion. Defendant shall have up to and including November 16, 2020 to answer or
                    otherwise respond to Plaintiff's Complaint. (This is a text−only entry generated by the court. There
                    is no document associated with this entry.) (jy) (Entered: 08/19/2020)

08/19/2020     Ï    Reset Deadlines: TikTok, Inc. answer due 11/16/2020. (am) (Entered: 08/19/2020)

09/14/2020   Ï 19   NOTICE of Attorney Appearance by David M. Hoffman on behalf of ByteDance Ltd., TikTok, Inc..
                    Attorney David M. Hoffman added to party ByteDance Ltd.(pty:dft), Attorney David M. Hoffman
                    added to party TikTok, Inc.(pty:dft) (Hoffman, David) (Entered: 09/14/2020)

09/14/2020   Ï 20   MOTION to Appear Pro Hac Vice by David M. Hoffman on behalf of Adam J. Kessel ( Filing fee $
                    100 receipt number 0542−13962325) by on behalf of ByteDance Ltd., TikTok, Inc.. (Attachments:
                    # 1 Proposed Order)(Hoffman, David) (Entered: 09/14/2020)

09/14/2020   Ï 21   MOTION to Appear Pro Hac Vice by David M. Hoffman on behalf of Frank E. Scherkenbach (
                    Filing fee $ 100 receipt number 0542−13962383) by on behalf of ByteDance Ltd., TikTok, Inc..
                    Case 3:21-cv-05300-JSC Document 86 Filed 07/09/21 Page 7 of 13
                    (Attachments: # 1 Proposed Order)(Hoffman, David) (Entered: 09/14/2020)

09/14/2020   Ï 22   MOTION to Appear Pro Hac Vice by David M. Hoffman on behalf of Proshanto Mukherji ( Filing
                    fee $ 100 receipt number 0542−13962399) by on behalf of ByteDance Ltd., TikTok, Inc..
                    (Attachments: # 1 Proposed Order)(Hoffman, David) (Entered: 09/14/2020)

09/14/2020   Ï 23   Unopposed MOTION to Withdraw as Attorney by ByteDance Ltd., TikTok, Inc.. (Attachments: # 1
                    Proposed Order)(Smith, Melissa) (Entered: 09/14/2020)

09/16/2020     Ï    Text Order GRANTING 20 Motion to Appear Pro Hac Vice. Before the Court is the Motion for
                    Admission Pro Hac Vice. The Court, having reviewed the Motion, finds it should be GRANTED
                    and therefore orders as follows: IT IS ORDERED the Motion for Admission Pro Hac Vice is
                    GRANTED. IT IS FURTHER ORDERED that Applicant, if he/she has not already done so, shall
                    immediately tender the amount of $100.00, made payable to: Clerk, U.S. District Court, in
                    compliance with Local Rule AT−I (f)(2). IT IS FURTHER ORDERED that Applicant, if he/she has
                    not already done so, shall apply for admission to the bar of this court in compliance with Local Rule
                    AT−1(f)(1). Pursuant to our Administrative Policies and Procedures for Electronic Filing, the
                    attorney hereby granted to practice pro hac vice in this case must register for electronic filing with
                    our court within 10 days of this order. entered by Judge Alan D Albright. (This is a text−only entry
                    generated by the court. There is no document associated with this entry.) (hs) (Entered: 09/16/2020)

09/16/2020     Ï    Text Order GRANTING 21 Motion to Appear Pro Hac Vice. Before the Court is the Motion for
                    Admission Pro Hac Vice. The Court, having reviewed the Motion, finds it should be GRANTED
                    and therefore orders as follows: IT IS ORDERED the Motion for Admission Pro Hac Vice is
                    GRANTED. IT IS FURTHER ORDERED that Applicant, if he/she has not already done so, shall
                    immediately tender the amount of $100.00, made payable to: Clerk, U.S. District Court, in
                    compliance with Local Rule AT−I (f)(2). IT IS FURTHER ORDERED that Applicant, if he/she has
                    not already done so, shall apply for admission to the bar of this court in compliance with Local Rule
                    AT−1(f)(1). Pursuant to our Administrative Policies and Procedures for Electronic Filing, the
                    attorney hereby granted to practice pro hac vice in this case must register for electronic filing with
                    our court within 10 days of this order. entered by Judge Alan D Albright. (This is a text−only entry
                    generated by the court. There is no document associated with this entry.) (hs) (Entered: 09/16/2020)

09/16/2020     Ï    Text Order GRANTING 22 Motion to Appear Pro Hac Vice. Before the Court is the Motion for
                    Admission Pro Hac Vice. The Court, having reviewed the Motion, finds it should be GRANTED
                    and therefore orders as follows: IT IS ORDERED the Motion for Admission Pro Hac Vice is
                    GRANTED. IT IS FURTHER ORDERED that Applicant, if he/she has not already done so, shall
                    immediately tender the amount of $100.00, made payable to: Clerk, U.S. District Court, in
                    compliance with Local Rule AT−I (f)(2). IT IS FURTHER ORDERED that Applicant, if he/she has
                    not already done so, shall apply for admission to the bar of this court in compliance with Local Rule
                    AT−1(f)(1).Pursuant to our Administrative Policies and Procedures for Electronic Filing, the
                    attorney hereby granted to practice pro hac vice in this case must register for electronic filing with
                    our court within 10 days of this order. entered by Judge Alan D Albright. (This is a text−only entry
                    generated by the court. There is no document associated with this entry.) (hs) (Entered: 09/16/2020)

09/16/2020     Ï    Text Order GRANTING 23 Motion to Withdraw as Attorney. Entered by Judge Alan D Albright.
                    Came on for consideration is Defendant ByteDance Ltd.'s Motion to Allow Melissa R. Smith (Ms.
                    Smith) to Withdraw As Counsel. Noting that it is unopposed, the Court GRANTS the motion. It is
                    therefore ORDERED that Ms. Smith is hereby withdrawn as counsel of record for Defendant. It is
                    further ORDERED that the docket be amended to reflect that Ms. Smith has withdrawn as counsel
                    for Defendant and that she no longer needs to be noticed of any pleadings, motions, or other
                    documents filed or served in this case. (This is a text−only entry generated by the court. There is no
                    document associated with this entry.) (hs) (Entered: 09/16/2020)

09/22/2020   Ï 24   Standing Order Regarding Notice of Readiness in Patent Cases (Entered: 10/05/2020)
                    Case 3:21-cv-05300-JSC Document 86 Filed 07/09/21 Page 8 of 13
11/13/2020   Ï 25   Unopposed Motion for leave to File Sealed Document (Attachments: # 1 Sealed Document Rule
                    12(b)(2) Motion to Dismiss, # 2 Sealed Document Declaration of Nicola Raghavan, # 3 Proposed
                    Order on Motion to Dismiss, # 4 Proposed Order on Motion to Seal) (Hoffman, David) (Entered:
                    11/13/2020)

11/13/2020   Ï 26   Unopposed Motion for leave to File Sealed Document (Attachments: # 1 Sealed Document Motion
                    to Dismiss & Transfer, # 2 Sealed Document Exhibit 1 Declaration of Nicola Raghavan, # 3 Exhibit
                    2, # 4 Exhibit 3 Declaration of David M. Hoffman, # 5 Exhibit A, # 6 Exhibit B, # 7 Exhibit C, # 8
                    Exhibit D, # 9 Exhibit E, # 10 Exhibit F, # 11 Proposed Order on Motion to Dismiss & Transfer, #
                    12 Proposed Order on Motion to Seal) (Hoffman, David) (Entered: 11/13/2020)

11/13/2020   Ï 27   RULE 7 DISCLOSURE STATEMENT filed by ByteDance Ltd.. (Hoffman, David) (Entered:
                    11/13/2020)

11/16/2020   Ï 28   RULE 7 DISCLOSURE STATEMENT filed by TikTok, Inc.. (Hoffman, David) (Entered:
                    11/16/2020)

11/19/2020     Ï    Text Order GRANTING 25 Motion for Leave to File Sealed Document entered by Judge Alan D
                    Albright. The Motion is GRANTED, and the Clerk 's Office is directed to file the attached
                    documents under seal.(This is a text−only entry generated by the court. There is no document
                    associated with this entry.) (hs) (Entered: 11/19/2020)

11/19/2020     Ï    Text Order GRANTING 26 Motion for Leave to File Sealed Document entered by Judge Alan D
                    Albright. The Motion is GRANTED, and the Clerk 's Office is directed to file the attached
                    documents under seal.(This is a text−only entry generated by the court. There is no document
                    associated with this entry.) (hs) (Entered: 11/19/2020)

11/19/2020   Ï 29   Bytedance LTD.'s Rule 12(b)(2) Motion to Dismiss for Lack of Personal Jurisdiction (Attachments:
                    # 1 Exhibit 1, # 2 Proposed Order) (am) (Entered: 11/19/2020)

11/19/2020   Ï 30   MOTION TO DISMISS / TRANSFER PURSUANT TO F.R.C.P. 12(b)(3) AND MOTION TO
                    TRANSFER PURSUANT TO SECTION 1404 (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3
                    Exhibit 3, # 4 Exhibit A, # 5 Exhibit B, # 6 Exhibit C, # 7 Exhibit D, # 8 Exhibit E, # 9 Exhibit F, #
                    10 Proposed Order) (am) (Entered: 11/19/2020)

11/20/2020   Ï 31   MOTION to Appear Pro Hac Vice by Andrea L. Fair on Behalf of Margaret Elizabeth Day ( Filing
                    fee $ 100 receipt number 0542−14207885) by on behalf of Triller, Inc.. (Attachments: # 1 Proposed
                    Order)(Fair, Andrea) (Entered: 11/20/2020)

11/20/2020     Ï    Text Order GRANTING 31 Motion to Appear Pro Hac Vice for Attorney Margaret Elizabeth Day
                    for Triller, Inc. Before the Court is the Motion for Admission Pro Hac Vice. The Court, having
                    reviewed the Motion, finds it should be GRANTED and therefore orders as follows: IT IS
                    ORDERED the Motion for Admission Pro Hac Vice is GRANTED. IT IS FURTHER ORDERED
                    that Applicant, if he/she has not already done so, shall immediately tender the amount of $100.00,
                    made payable to: Clerk, U.S. District Court, in compliance with Local Rule AT−I (f)(2). Pursuant to
                    our Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to
                    practice pro hac vice in this case must register for electronic filing with our court within 10 days of
                    this order entered by Judge Alan D Albright. (This is a text−only entry generated by the court. There
                    is no document associated with this entry.) (mm6) (Entered: 11/20/2020)

11/24/2020   Ï 32   AMENDED COMPLAINT against All Defendants amending, filed by Triller, Inc.. (Attachments: #
                    1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, #
                    8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14
                    Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit 17, # 18 Exhibit 18, # 19 Exhibit 19, # 20
                    Exhibit 20, # 21 Exhibit 21, # 22 Exhibit 22, # 23 Exhibit 23, # 24 Exhibit 24, # 25 Exhibit 25, # 26
                    Exhibit 26, # 27 Exhibit 27, # 28 Exhibit 28, # 29 Exhibit 29, # 30 Exhibit 30, # 31 Exhibit 31, # 32
                    Exhibit 32, # 33 Exhibit 33, # 34 Exhibit 34, # 35 Exhibit 35, # 36 Exhibit 36, # 37 Exhibit 37, # 38
                    Case 3:21-cv-05300-JSC Document 86 Filed 07/09/21 Page 9 of 13
                    Exhibit 38, # 39 Exhibit 39, # 40 Exhibit 40, # 41 Exhibit 41, # 42 Exhibit 42)(Platt, Brian)
                    (Entered: 11/24/2020)

11/24/2020   Ï 33   NOTICE of Filing Regarding Defendants' Motions to Dismiss or Transfer by Triller, Inc. (Lorimer,
                    Brent) (Entered: 11/24/2020)

11/30/2020   Ï 34   REQUEST FOR ISSUANCE OF SUMMONS by Triller, Inc.. (Platt, Brian) (Entered: 11/30/2020)

11/30/2020   Ï 35   Summons Issued as to ByteDance Inc.. (am) (Entered: 11/30/2020)

11/30/2020   Ï 36   Summons Issued as to TikTok PTE. Ltd.. (am) (Entered: 11/30/2020)

12/03/2020   Ï 37   SUMMONS Returned Executed by Triller, Inc.. ByteDance Inc. served on 12/2/2020, answer due
                    12/23/2020. (Platt, Brian) (Entered: 12/03/2020)

12/08/2020   Ï 38   Unopposed MOTION to Set the Response Date re 32 Amended Complaint,,, by ByteDance Inc.,
                    ByteDance, Ltd., TikTok PTE. Ltd., TikTok, Inc.. (Attachments: # 1 Proposed Order)(Hoffman,
                    David) (Entered: 12/08/2020)

12/11/2020     Ï    Text Order GRANTING 38 Motion entered by Judge Alan D Albright. Came on for consideration is
                    Defendant's Motion to extend the time for Defendant to Answer. The Court GRANTS the Motion.
                    Defendant shall have up to and including January 8, 2021 to answer or otherwise respond to
                    Plaintiff's Complaint.(This is a text−only entry generated by the court. There is no document
                    associated with this entry.) (hs) Modified on 12/11/2020 (am). (Entered: 12/11/2020)

12/11/2020     Ï    Reset Deadlines: ByteDance Inc. answer due 1/8/2021; ByteDance, Ltd. answer due 1/8/2021;
                    TikTok PTE. Ltd. answer due 1/8/2021; TikTok, Inc. answer due 1/8/2021. (am) (Entered:
                    12/11/2020)

12/17/2020   Ï 39   WAIVER OF SERVICE Returned Executed by Triller, Inc. as to ByteDance Inc.. Waiver sent on
                    12/16/2020, answer due 2/15/2021. (Platt, Brian) (Entered: 12/17/2020)

12/17/2020   Ï 40   WAIVER OF SERVICE Returned Executed by Triller, Inc. as to TikTok PTE. Ltd.. Waiver sent on
                    12/16/2020, answer due 2/15/2021. (Platt, Brian) (Entered: 12/17/2020)

01/08/2021   Ï 41   ANSWER to 32 Amended Complaint,,, with Jury Demand . Attorney David M. Hoffman added to
                    party ByteDance Inc.(pty:dft), Attorney David M. Hoffman added to party TikTok PTE.
                    Ltd.(pty:dft) by ByteDance Inc., ByteDance, Ltd., TikTok PTE. Ltd., TikTok, Inc..(Hoffman,
                    David) (Entered: 01/08/2021)

01/08/2021   Ï 42   RULE 7 DISCLOSURE STATEMENT filed by ByteDance Inc.. (Hoffman, David) (Entered:
                    01/08/2021)

01/08/2021   Ï 43   RULE 7 DISCLOSURE STATEMENT filed by TikTok PTE. Ltd.. (Hoffman, David) (Entered:
                    01/08/2021)

01/13/2021   Ï 44   STATUS REPORT by Triller, Inc.. (Platt, Brian) (Entered: 01/13/2021)

01/22/2021   Ï 45   Unopposed Motion for leave to File Sealed Document (Attachments: # 1 Sealed Document Joinder
                    in Motion to Transfer, # 2 Proposed Order) (Hoffman, David) (Entered: 01/22/2021)

01/22/2021   Ï 46   Unopposed Motion for leave to File Sealed Document (Attachments: # 1 Sealed Document
                    Defendants' Motion to Stay, # 2 Sealed Document Exhibit 1, # 3 Exhibit 2, # 4 Proposed Order
                    Granting Motion to Stay, # 5 Proposed Order Granting Motion to Seal) (Hoffman, David) (Entered:
                    01/22/2021)

01/29/2021   Ï 47   Memorandum in Opposition to Motion, filed by Triller, Inc., re 46 Unopposed Motion for leave to
                    File Sealed Document filed by Defendant TikTok, Inc., Defendant TikTok PTE. Ltd., Defendant
                    ByteDance, Ltd., Defendant ByteDance Inc. (Platt, Brian) (Entered: 01/29/2021)
                    Case 3:21-cv-05300-JSC Document 86 Filed 07/09/21 Page 10 of 13
01/29/2021   Ï 48   AFFIDAVIT in Opposition to 46 Unopposed Motion for leave to File Sealed Document by Triller,
                    Inc.. (Attachments: # 1 Exhibit A − 2021−01−08 Correspondence, # 2 Exhibit B − Filed under Seal,
                    # 3 Exhibit C − Discovery Responses, # 4 Exhibit D− 2021−01−21 Correspondence)(Platt, Brian)
                    (Entered: 01/29/2021)

01/29/2021   Ï 49   Unopposed Motion for leave to File Sealed Document (Attachments: # 1 Sealed Document, # 2
                    Proposed Order) (Platt, Brian) (Entered: 01/29/2021)

01/29/2021   Ï 50   NOTICE Regarding Defendants' Joinder in Motion to Transfer by Triller, Inc. re 45 Unopposed
                    Motion for leave to File Sealed Document (Platt, Brian) (Entered: 01/29/2021)

02/01/2021     Ï    Text Order GRANTING 49 Motion for Leave to File Sealed Document entered by Judge Alan D
                    Albright. The Motion is GRANTED, and the Clerk 's Office is directed to file the attached
                    documents under seal. If they have not already done so, Defendants are ordered to file a redacted
                    version of the sealed civil document within 7 days after the filing of the original sealed
                    document.(This is a text−only entry generated by the court. There is no document associated with
                    this entry.) (hs) (Entered: 02/01/2021)

02/01/2021     Ï    Text Order GRANTING 45 Motion for Leave to File Sealed Document entered by Judge Alan D
                    Albright. The Motion is GRANTED, and the Clerk 's Office is directed to file the attached
                    documents under seal. If they have not already done so, TIKTOK PTE. LTD. and BYTEDANCE
                    INC. are ordered to file a redacted version of the sealed civil document within 7 days after the filing
                    of the original sealed document.(This is a text−only entry generated by the court. There is no
                    document associated with this entry.) (hs) (Entered: 02/01/2021)

02/01/2021     Ï    Text Order GRANTING 46 Motion for Leave to File Sealed Document entered by Judge Alan D
                    Albright. The Motion is GRANTED, and the Clerk 's Office is directed to file the attached
                    documents under seal. If they have not already done so, Defendants are ordered to file a redacted
                    version of the sealed civil document within 7 days after the filing of the original sealed document.
                    (This is a text−only entry generated by the court. There is no document associated with this entry.)
                    (hs) (Entered: 02/01/2021)

02/01/2021   Ï 51   SEALED JOINDER OF TIKTOK PTE.LTD. AND BYTEDANCE INC. IN DEFENDANTS'
                    MOTION TO TRANSFER (am) (Entered: 02/01/2021)

02/01/2021   Ï 52   DEFENDANTS' SEALED MOTION PENDING RESOLUTION OF VENUE (Attachments: # 1
                    Exhibit 1, # 2 Exhibit 2, # 3 Proposed Order) (am) (Entered: 02/01/2021)

02/01/2021   Ï 53   Sealed Exhibit B re Declaration of Brian N. Platt in Support of Triller's Opposition to Defendants
                    Motion to Stay (am) (Entered: 02/01/2021)

02/01/2021   Ï 54   NOTICE of Joinder in Defendants' Motion to Transfer (Redacted) by ByteDance Inc., TikTok PTE.
                    Ltd. re 51 Sealed Document (Hoffman, David) (Entered: 02/01/2021)

02/01/2021   Ï 55   MOTION to Stay Pending Resolution of Venue (Redacted) by ByteDance Inc., ByteDance, Ltd.,
                    TikTok PTE. Ltd., TikTok, Inc.. (Attachments: # 1 Exhibit 1 (Redacted), # 2 Exhibit 2, # 3
                    Proposed Order)(Hoffman, David) (Entered: 02/01/2021)

02/02/2021   Ï 56   MOTION to Appear Pro Hac Vice by David M. Hoffman for Michael R. Headley ( Filing fee $ 100
                    receipt number 0542−14442768) by on behalf of ByteDance Inc., ByteDance, Ltd., TikTok PTE.
                    Ltd., TikTok, Inc.. (Hoffman, David) (Entered: 02/02/2021)

02/04/2021     Ï    Text Order GRANTING 56 Motion to Appear Pro Hac Vice for Attorney Michael R. Headley for
                    ByteDance Inc., ByteDance, Ltd., TikTok PTE. Ltd., and TikTok, Inc. Before the Court is the
                    Motion for Admission Pro Hac Vice. The Court, having reviewed the Motion, finds it should be
                    GRANTED and therefore orders as follows: IT IS ORDERED the Motion for Admission Pro Hac
                    Vice is GRANTED. IT IS FURTHER ORDERED that Applicant, if he/she has not already done so,
                    Case 3:21-cv-05300-JSC Document 86 Filed 07/09/21 Page 11 of 13
                    shall immediately tender the amount of $100.00, made payable to: Clerk, U.S. District Court, in
                    compliance with Local Rule AT−I (f)(2). Pursuant to our Administrative Policies and Procedures
                    for Electronic Filing, the attorney hereby granted to practice pro hac vice in this case must register
                    for electronic filing with our court within 10 days of this order entered by Judge Alan D Albright.
                    (This is a text−only entry generated by the court. There is no document associated with this entry.)
                    (mm6) (Entered: 02/04/2021)

02/05/2021   Ï 57   Proposed Scheduling Order by Triller, Inc.. (Attachments: # 1 Proposed Order)(Platt, Brian)
                    (Entered: 02/05/2021)

02/05/2021   Ï 58   Unopposed Motion for leave to File Sealed Document (Attachments: # 1 Sealed Document
                    Defendants' Reply in Support of Motion to Stay, # 2 Affidavit of David Hoffman, # 3 Sealed
                    Document Exhibit A, # 4 Sealed Document Exhibit B, # 5 Proposed Order Granting Motion to Seal)
                    (Hoffman, David) (Entered: 02/05/2021)

02/05/2021   Ï 59   REPLY to Response to Motion, filed by ByteDance Inc., ByteDance, Ltd., TikTok PTE. Ltd.,
                    TikTok, Inc., re 46 Unopposed Motion for leave to File Sealed Document filed by Defendant
                    TikTok, Inc., Defendant TikTok PTE. Ltd., Defendant ByteDance, Ltd., Defendant ByteDance Inc.
                    (Redacted) (Attachments: # 1 Affidavit of David Hoffman, # 2 Exhibit A (Redacted), # 3 Exhibit B
                    (Redacted))(Hoffman, David) (Entered: 02/05/2021)

02/12/2021   Ï 60   Standing Order Regarding Filing Documents Under Seal and Redacted Pleadings in Patent Cases.
                    Signed by Judge Alan D Albright. as of 2/12/2021. (bot1) (Entered: 02/24/2021)

04/06/2021     Ï    Text Order GRANTING 58 Motion for Leave to File Sealed Document entered by Judge Alan D
                    Albright. The Court GRANTS the Motion, the Clerks Office is directed to file the attached
                    documents under seal. (This is a text−only entry generated by the court. There is no document
                    associated with this entry.) (hs) (Entered: 04/06/2021)

04/06/2021   Ï 61   Sealed Document filed: Defendants' Reply in Support of Motion to Stay. (Attachments: # 1
                    Affidavit of David Hoffman, # 2 Exhibit A, # 3 Exhibit B) (bw) (Entered: 04/06/2021)

05/06/2021   Ï 62   MOTION to Appear Pro Hac Vice by David M. Hoffman on behalf of Lawrence R. Jarvis ( Filing
                    fee $ 100 receipt number 0542−14776554) by on behalf of ByteDance Inc., ByteDance, Ltd.,
                    TikTok PTE. Ltd., TikTok, Inc.. (Attachments: # 1 Proposed Order)(Hoffman, David) (Entered:
                    05/06/2021)

05/13/2021   Ï 63   Sealed Document: Plaintiff's Opposition to Defendants Motion to Dismiss/Transfer Pursuant to
                    FRCP 12(b)(3) and Motion to Transfer Pursuant to Section 1404 of 30 Sealed Motion filed by
                    Triller, Inc. (Attachments: # 1 Exhibit A Raghavan deposition, # 2 Exhibit B Peng deposition, # 3
                    Exhibit C Christie deposition, # 4 Exhibit D Farrell deposition, # 5 Exhibit E Hill deposition, # 6
                    Exhibit F Yang deposition, # 7 Exhibit G 10Tales Rogs, # 8 Exhibit H Backend Software Engineer
                    TikTok, # 9 Exhibit I iOS Software Engineer TikTok, # 10 Exhibit J Backend Software Engineer,
                    TikTok, # 11 Exhibit K Android software engineers (Singapore), # 12 Exhibit L Frontend Software
                    engineers (Singapore), # 13 Exhibit M Hill Exhibit 15, # 14 Exhibit N Order re 33 Defendant's
                    Motion to Dismiss, # 15 Exhibit O Declaration of John Flock) (Lorimer, Brent) (Entered:
                    05/13/2021)

05/14/2021   Ï 64   Unopposed MOTION for Extension of Time to File Response/Reply as to 30 Sealed Motion filed
                    by ByteDance Inc., ByteDance, Ltd., TikTok PTE. Ltd., TikTok, Inc.. (Attachments: # 1 Proposed
                    Order)(Hoffman, David) (Entered: 05/14/2021)

05/17/2021     Ï    Text Order GRANTING 62 Motion to Appear Pro Hac Vice for Attorney Lawrence R. Jarvis for
                    ByteDance Inc.,Lawrence R. Jarvis for ByteDance, Ltd.,Lawrence R. Jarvis for TikTok PTE.
                    Ltd.,Lawrence R. Jarvis for TikTok, Inc. Before the Court is the Motion for Admission Pro Hac
                    Vice. The Court, having reviewed the Motion, finds it should be GRANTED and therefore orders as
                    follows: IT IS ORDERED the Motion for Admission Pro Hac Vice is GRANTED. IT IS FURTHER
                    Case 3:21-cv-05300-JSC Document 86 Filed 07/09/21 Page 12 of 13
                    ORDERED that Applicant, if he/she has not already done so, shall immediately tender the amount
                    of $100.00, made payable to: Clerk, U.S. District Court, in compliance with Local Rule AT−I (f)(2).
                    Pursuant to our Administrative Policies and Procedures for Electronic Filing, the attorney hereby
                    granted to practice pro hac vice in this case must register for electronic filing with our court within
                    10 days of this order entered by Judge Alan D Albright. (This is a text−only entry generated by the
                    court. There is no document associated with this entry.) (ab4) (Entered: 05/17/2021)

05/20/2021   Ï 65   BRIEF by Triller, Inc.. (Attachments: # 1 Exhibit 1− US9691429, # 2 Exhibit 2 − Sep. 23, 2016
                    Non−Final Rejection, # 3 Exhibit 3 − US20140160250A1, # 4 Exhibit 4 − US8244103, # 5 Exhibit
                    5 − Jan. 23, 2017 Response to Non−Final Office Action, # 6 Exhibit 6 − Mar. 6, 2017 Notice of
                    Allowability, # 7 Exhibit 7 − Glossary of Audio Recording and Music Terms, # 8 Exhibit 8 − Music
                    Tech Dictionary, # 9 Exhibit 9 −Collins Dictionary, # 10 Exhibit 10 − Lexico Dictionary, # 11
                    Exhibit 11 − Merriam−Webster Dictionary, # 12 Exhibit 12 − Webster's Deluxe Unabridged
                    Dictionary, # 13 Exhibit 13 − Webster's Third New International Dictionary, # 14 Exhibit 14 − The
                    Oxford American Desk Dictionary, # 15 Exhibit 15 − Filmsite.Org Film Terms Glossary, # 16
                    Exhibit 16 − Ultimate Guide to Film Terms −The Definitive Glossary of Film Terminology)(Platt,
                    Brian) (Entered: 05/20/2021)

05/24/2021   Ï 66   Sealed Document: Notice of Correction to Plaintiff's Opposition to Defendants Motion to
                    Dismiss/Transfer of 63 Sealed Document,,, by Triller, Inc. (Platt, Brian) (Entered: 05/24/2021)

06/01/2021   Ï 67   Unopposed MOTION for Leave to Exceed Page Limitation by ByteDance Inc., ByteDance, Ltd.,
                    TikTok PTE. Ltd., TikTok, Inc.. (Attachments: # 1 Proposed Order)(Hoffman, David) (Entered:
                    06/01/2021)

06/01/2021   Ï 68   Sealed Document: DEFENDANTS' REPLY IN SUPPORT OF THEIR MOTION TO TRANSFER
                    PURSUANT TO SECTION 1404 of 30 Sealed Motion filed by ByteDance Inc., ByteDance, Ltd.,
                    TikTok PTE. Ltd., TikTok, Inc. (Attachments: # 1 Sealed Document Exhibit A, # 2 Sealed
                    Document Exhibit B, # 3 Sealed Document Exhibit C, # 4 Sealed Document Exhibit D, # 5 Sealed
                    Document Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Sealed Document Exhibit H, # 9 Sealed
                    Document Exhibit I, # 10 Sealed Document Exhibit J, # 11 Exhibit K, # 12 Sealed Document
                    Exhibit L, # 13 Sealed Document Exhibit M, # 14 Sealed Document Exhibit N, # 15 Sealed
                    Document Exhibit O, # 16 Exhibit P) (Hoffman, David) (Entered: 06/01/2021)

06/08/2021   Ï 69   Redacted version of 68 REPLY to Response to Motion, filed by ByteDance Inc., ByteDance, Ltd.,
                    TikTok PTE. Ltd., TikTok, Inc., (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                    Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10 Exhibit J, #
                    11 Exhibit K, # 12 Exhibit L, # 13 Exhibit M, # 14 Exhibit N, # 15 Exhibit O, # 16 Exhibit
                    P)(Hoffman, David) Modified on 6/9/2021 (lad). (Entered: 06/08/2021)

06/08/2021   Ï 70   Sealed Motion: Triller's Opposed Motion to Strike New Evidence and Arguments Introduced by
                    Defendants for the First Time in Their Reply Brief in Support of the Motion to Transfer of 68
                    Sealed Document,, by Triller, Inc. (Attachments: # 1 Exhibit 1 Highlighted Def Reply Brief ISO
                    Motion to Transfer, # 2 Exhibit 2 Opinion in In re LG Fed Cir 2018−134, # 3 Exhibit 3 Yang
                    deposition excerpts, # 4 Exhibit 4 Flock deposition excerpts, # 5 Proposed Order) (Lorimer, Brent)
                    Modified on 6/28/2021 (lad). (Entered: 06/08/2021)

06/10/2021   Ï 71   RESPONSE Claim Construction Brief to 65 Brief,,, by ByteDance Inc., ByteDance, Ltd., TikTok
                    PTE. Ltd., TikTok, Inc.. (Attachments: # 1 Exhibit 1 − 01/23/2017 Reply to Non−Final Office
                    Action, # 2 Exhibit 2 − Patent Owner's Preliminary Response)(Kessel, Adam) (Entered:
                    06/10/2021)

06/10/2021   Ï 72   STATUS REPORT Pursuant to Amended Standing Order Regarding Motion for Inter−District
                    Transfer by ByteDance Inc., ByteDance, Ltd., TikTok PTE. Ltd., TikTok, Inc.. (Kessel, Adam)
                    (Entered: 06/10/2021)

06/15/2021   Ï 73
                    Case 3:21-cv-05300-JSC Document 86 Filed 07/09/21 Page 13 of 13
                    Redacted Public Version of 70 Sealed Document,, by Triller, Inc.. (Attachments: # 1 Exhibit 1, # 2
                    Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4)(Lorimer, Brent) (Entered: 06/15/2021)

06/15/2021   Ï 74   Sealed Document: DEFENDANTS OPPOSITION TO TRILLERS MOTION TO STRIKE
                    DEFENDANTS REPLY BRIEF IN SUPPORT OF THEIR MOTION TO TRANSFER
                    PURSUANT TO SECTION 1404 of 70 Sealed Document,, by ByteDance Inc., ByteDance, Ltd.,
                    TikTok PTE. Ltd., TikTok, Inc. (Hoffman, David) (Entered: 06/15/2021)

06/16/2021   Ï 75   Standing Order regarding Scheduling Order. Signed by Judge Alan D Albright. (Entered:
                    06/17/2021)

06/21/2021   Ï 76   ORDER RESETTING Zoom Markman Hearing for 7/22/2021 01:30 PM before Judge Alan D
                    Albright. Signed by Judge Alan D Albright. (bot1) (Entered: 06/21/2021)

06/21/2021   Ï 77   Redacted Copy of 74 Sealed Document, by ByteDance Inc., ByteDance, Ltd., TikTok PTE. Ltd.,
                    TikTok, Inc.. (Hoffman, David) (Entered: 06/21/2021)

06/21/2021   Ï 78   Sealed Document: Triller's Reply Brief in Support of its Opposed Motion to Strike New Evidence
                    and Arguments Introduced by Defendants for the First Time in the Reply Brief in Support of the
                    Motion to Transfer of 70 Sealed Document,, by Triller, Inc. (Lorimer, Brent) (Entered: 06/21/2021)

06/23/2021   Ï 79   ORDER Setting Zoom Motion Hearing for 6/25/2021 03:00 PM before Judge Alan D Albright.
                    Signed by Judge Alan D Albright. (bot1) (Entered: 06/23/2021)

06/24/2021   Ï 80   ORDER SCHEDULING SEALED MOTION HEARING,for 6/25/2021 03:00 PM before Judge
                    Alan D Albright.. Signed by Judge Alan D Albright. (ab4) (Entered: 06/24/2021)

06/24/2021   Ï 81   Redacted Copy Triller's Reply Brief in Support of Its Opposed Motion to Strike New Evidence and
                    Arguments Introduced by Defendants for the First Time in the Reply Brief in Support of the Motion
                    to Transfer of 78 Sealed Document, by Triller, Inc.. (Lorimer, Brent) (Entered: 06/24/2021)

06/24/2021   Ï 82   BRIEF regarding 65 Brief,,, by Triller, Inc.. (Attachments: # 1 Exhibit 17−Defendants' Proposed
                    Claim Constructions for Proposed Terms)(Platt, Brian) (Entered: 06/24/2021)

06/25/2021   Ï 83   Minute Entry for proceedings held before Judge Alan D Albright: Motion Hearing held on
                    6/25/2021. Case called for Motion Hearing. At issue are disputed exhibits, also a motion to change
                    venue. The Court heard argument regarding each. After hearing the argument the Court took the
                    matter under advisement and will issue an Order in the near future. (Minute entry documents are not
                    available electronically.). (Court Reporter Kristie Davis.)(ir) (Entered: 06/25/2021)

07/06/2021     Ï    Text Order DENYING 70 Sealed Motion entered by Judge Alan D Albright. Came on for
                    consideration is Plaintiff's Motion to Strike. On June 25, 2021, the Court held oral argument on the
                    Motion. After careful consideration of the Parties briefs, oral argument, and the applicable law, the
                    Court DENIES the Motion. (This is a text−only entry generated by the court. There is no document
                    associated with this entry.) (hs) (Entered: 07/06/2021)

07/08/2021   Ï 84   BRIEF regarding 82 Brief by ByteDance Inc., ByteDance, Ltd., TikTok PTE. Ltd., TikTok, Inc..
                    (Kessel, Adam) (Entered: 07/08/2021)

07/09/2021   Ï 85   Sealed Order GRANTING 30 Defendants Motion to Dismiss or Motion to Transfer. IT IS
                    ORDERED that this Action be TRANSFERRED to the NDCA. Signed by Judge Alan D Albright.
                    (lad) (Entered: 07/09/2021)
